  Case 1:19-cv-01003-CFC Document 3 Filed 08/22/19 Page 1 of 1 PageID #: 23




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  THOMAS O’SHEA,

        Plaintiff,

       v.                                        C.A. No.: 19-cv-1003-CFC

  SMART & FINAL STORES, INC.,
  DAVID G. HIRZ, DAVID B. KAPLAN,
  NORMAN H. AXELROD, ANDREW A.
  GIANCAMILLI, DENNIS T. GIES,
  PAUL N. HOPKINS, ELAINE K.
  RUBIN, JOSEPH S. TESORIERO, AND
  KENNETH I. TUCHMAN,

         Defendants.


NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Thomas O’Shea hereby voluntarily dismisses the above-captioned

action as moot. Defendants have not served an answer or a motion for summary judgment.


Dated: August 22, 2019                        Respectfully submitted,


 Of Counsel                                    FARNAN LLP

 Zachary Halper                                /s/ Brian E. Farnan
 Daniel Sadeh                                  Brian E. Farnan (Bar No. 4089)
 HALPER SADEH LLP                              Michael J. Farnan (Bar No. 5165)
 375 Park Avenue, Suite 2607                   919 N. Market Street, 12th Floor
 New York, NY 10152                            Wilmington DE 19801
 Telephone: (212) 763-0060                     Telephone: (302) 777-0300
 Facsimile: (646) 776-2600                     Facsimile: (302) 777-0301
 Email: zhalper@halpersadeh.com                Email: bfarnan@farnanlaw.com
 Email: sadeh@halpersadeh.com                  Email: mfarnan@farnanlaw.com

                                               Counsel for Plaintiff
